Citation Nr: 1429913	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  11-05 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel



INTRODUCTION

The Veteran had active military service from February 1964 to January 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision. 

In reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his "Virtual VA" file to insure a total review of the evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the appellant if further action is required. 


REMAND

The Veteran's claims file does not reflect any more recent audiological evaluations than the initial VA audiological evaluation in June 2009, the report of which does not sufficiently detail the functional impairment caused by the Veteran's bilateral hearing loss disability.  Additionally, in an April 2014 statement, the Veteran's representative suggested that his bilateral hearing loss disability had worsened in severity since the June 2009 audiological evaluation.  Because over four years have passed since the Veteran's original VA audiological evaluation and there is an indication his hearing loss may have worsened since that evaluation, the Veteran should be afforded a new VA audiological evaluation to assess the current severity of his bilateral hearing loss disability.

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for a VA audiological evaluation.

2. When the development requested has been completed, and the RO or AMC has ensured compliance with the requested actions, this case should again be reviewed and readjudicated by the RO or AMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



